Citation Nr: 1548183	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  05-30 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) since November 10, 2005.  


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel











INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968. 

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona, and that RO certified the Veteran's appeal to the Board in May 2014.

In August 2014, the Board granted the Veteran a higher 30 percent rating effective May 13, 2003.  It then remanded a separate issue of whether the Veteran was warranted an even higher rating since November 10, 2005 for further development.  The Veteran indicated in an August 2015 letter that the Board decision fully satisfied his appeal concerning the earlier period; therefore that decision is now considered final, leaving only the above listed issue in appellate status.  

In a September 2015 rating decision, the RO granted the Veteran a 50 percent rating effective November 10, 2005.  As the Veteran has not indicated he is satisfied or content with the 50 percent rating, this partial grant did not abrogate his pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

On remand, the Board directed that the Agency of Original Jurisdiction (AOJ) contact the Veteran and obtain the information and authorization necessary to obtain any outstanding private treatment records since November 2005, obtain any outstanding VA treatment records since that time, and scheduled the Veteran a new VA psychiatric examination to assess the current severity of his PTSD.  Review of the completed development reveals that, at the very least, there has been substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran was sent a July 2015 letter asking for his authorization to obtain any identified outstanding treatment records, to which he never responded.  Additionally, he was provided a new VA examination in August 2015 that is fully adequate for the purpose of rating the current severity of his PTSD.  Thus, the Board is proceeding with its adjudication of this claim.  


FINDING OF FACT

Since November 10, 2005, the Veteran's PTSD has not resulted in total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 50 percent rating for service-connected PTSD since November 10, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

With respect to VA's notice obligations, because the Veteran's claim for a higher rating concerns an appeal of an initial rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated). 

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A. This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991). 

In this case, the Board concludes that the duty to assist has been met.  The Veteran's service treatment records (STRs) have been obtained.  He was asked to identify all facilities, VA and otherwise, he received psychiatric treatment at, to which he never responded.  Additionally, he was provided VA compensation examinations, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the Veteran's PTSD under the appropriate diagnostic codes.  The most recent occurred in August 2015 and as this examination was fully adequate, additional examination of this disability is not needed.  See 38 C.F.R. § 3.327(a).  Since there is no indication of any relevant evidence still needing to be obtained concerning this claim, the Board is proceeding with its consideration.

II. Higher Initial Rating

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

As the Veteran's claim is concerning the assignment of an initial rating, the proper scope of the evidence includes all medical or other evidence submitted in support of his claim since the effective date of his award.  If there have been variances in the severity of his disability, then the rating must be "staged" to compensate him for this change in the level of his disability over time.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board however is charged with the duty to assess, not only the competence, but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Veteran's PTSD is currently rated as 50 percent disabling.  The condition is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, DC 9411. In addition, the Fourth Edition of the American Psychiatric Association  's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130 .

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV which clinicians have assigned to a veteran.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A score of 70-61 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 60-51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.)  A score of 50-41 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 40-31 is assigned for some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 46-47; see 38 C.F.R. § 4.130.

The Veteran underwent a VA PTSD examination in November 2005.  There, he appeared anxious, with normal speech, good judgment and insight, and normal memory and concentration.  There were no delusions or feelings of unreality.  He reported that he had not been having nightmares, although he continued to experience intrusive thoughts related to his active service and combat experiences, leading to anger and irritability, about ten days per month.  He denied flashbacks but reported hypervigilant behavior when surrounded by too many people.  He reported participation in social activities with family members, but denied any close friendships.  The examiner stated that overall, the Veteran's current symptomatology relevant to PTSD included avoidance behavior, anger and irritability managed mostly by avoidance behavior and verbal outbursts, intrusive thoughts occurring about ten times per month, hypervigilant behavior in crowded places, and occasional exaggerated startle.  The examiner diagnosed chronic PTSD and assigned a GAF score of 60, which is reflective of moderate symptoms.

The Veteran underwent his most recent VA psychiatric examination in August 2015.  The examiner indicated that the claims file was reviewed.  An extensive background of the Veteran, including occupational and familial history, was recorded.  His diagnoses of PTSD, alcohol dependence, and Parkinson's disease were all noted.  The examiner indicated it was not possible to differentiate what symptoms were attributable to each mental disorder.  The Veteran was dressed casually with clean grooming.  He had eye contact and his speech was mostly normal, with some episodic loudness when discussing Vietnam.  He also exhibited anxiety when discussing Vietnam.  Thought processes were logical, linear, and goal-oriented; he did not exhibit a formal thought disorder.  There was no homicidal or suicidal ideation.  Insight and judgment were satisfactory, while psychomotor activity was slow and bradykinetic.  Cognitions were intact and the Veteran was fully oriented to time.  

The examiner confirmed the PTSD diagnosis, as the Veteran had the requisite intrusive symptoms, avoidance of stimuli, negative alterations in cognitions and mood, and marked alterations in arousal and reactivity to support the diagnosis.  In the symptoms section of the report, the examiner indicated the Veteran suffered from depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), flattened affect, impaired abstract thinking, and difficulty in establishing and maintaining effective work and social relationships.  The examiner further expounded that the Veteran socialized somewhat, but not a lot.  The Veteran discussed his problem with alcoholism, previously having drank on a daily basis to the point of intoxication with his cousins in Hawaii.  He denied reckless or self-destructive behavior, the inability to remember important aspects of events, and persistent and exaggerated native beliefs about himself, others, or the world.  He stated he became sad when watching movies about Vietnam.  

The examiner concluded the Veteran's PTSD was mild.  He stated that the Veteran's consumption of alcohol had decreased substantially and he experienced less nightmares and flashbacks than previously in his life.  The examiner highlighted moderate psychological distress/reactivity to cues, hypervigilance in the context of discussing Vietnam, an exaggerated startle response happening occasionally with unexpected loud noises, slight concertation problems, and his moderate level of social experiences.  

The examiner concluded that his PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often) chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  The examiner stated that the PTSD symptoms had improved since the Veteran's last VA examination, but the current level of the disability had not improved; he postulated that this was possibly associated with the Veteran's Parkinson's disease.  As Parkinson's disease affected his sleep and cognitive functioning, the examiner stated it is difficult to determine the degree to which the current level of disability was caused by the PTSD.  

The Board concludes that the Veteran is not warranted a rating higher than 50 percent for his service-connected PTSD at any point since November 10, 2005.  There is no competent medical evidence of record from this time period indicating that the PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, which represents the standard for the higher 70 percent rating.  Instead, the November 2005 VA examiner assigned the Veteran a GAF score of 60, which is indicative of "moderate" symptoms.  Furthermore, the August 2015 VA examiner concluded that the PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, which represents the level of impairment contemplated by a lower 30 percent rating; however the Board is not concerned with lowering the Veteran's current 50 percent rating here.  The Veteran reported having social involvement with family members at both his examinations in 2005 and 2015.  While the level of social and occupational impairment is the controlling factor, the Board further notes that the Veteran has not exhibited any of the symptoms specifically listed in the criteria for higher 70 and 100 percent ratings.  Instead, the medical evidence indicates that Veteran's current symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), flattened affect, impaired abstract thinking, avoidance behavior, intrusive thoughts, and difficulty in establishing and maintaining effective work and social relationships result mild-to-moderate PTSD that is fully contemplated by his current 50 percent rating.  

As the preponderance of the evidence is against his claim for a rating higher than 50 percent for PTSD, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, it must be denied.

In reaching the above decision, the Board also has considered whether an extraschedular rating is warranted.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD is inadequate.  See Thun at 115.  His symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), flattened affect, impaired abstract thinking, avoidance behavior, intrusive thoughts, and difficulty in establishing and maintaining effective work and social relationships are fully contemplated by DC 9411. 

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.






ORDER

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) since November 10, 2005 is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


